Citation Nr: 9919150	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteomyelitis of the right leg.

2.  Entitlement to an effective date earlier than November 
17, 1994, for the grant of service connection for post-
traumatic stress disorder (PTSD), to include the issue of 
whether there was clear and unmistakable error in rating 
decisions of August 1978 and January 1983. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, his daughter, and W.H.

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to October 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A June 1995 rating decision, in pertinent part, 
found that the veteran had not submitted new and material 
evidence to reopen his claim for service connection for 
osteomyelitis.

The June 1995 rating decision also denied service connection 
for PTSD, and the veteran perfected his appeal to the Board 
as to this issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.302 (1998).  During the pendency of this appeal, a 
rating decision of July 1998 granted service connection for 
PTSD and assigned a 100 percent disability rating for this 
disorder.  The veteran has not indicated disagreement with 
that decision, and this issue is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The issue 
of the amount of compensation for a service-connected 
disability is a different issue than entitlement to service 
connection for that disability, and a second Notice of 
Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)

The veteran did, however, disagree with the effective date of 
the grant of service connection for PTSD.  He maintains that 
he is entitled to an effective date earlier than November 17, 
1994, for the grant of service connection for PTSD because he 
submitted material medical evidence in 1977, which showed 
that he had combat stress that began during service.  The 
veteran has essentially raised an informal claim that after 
the submission of medical evidence in 1977, that there was 
clear and unmistakable error (CUE) in the rating decisions 
that found that new and material evidence had not been 
submitted to reopen his claim for service connection for a 
psychiatric disorder (August 1978 and January 1983).  The 
claim for CUE is related to the claim for an earlier 
effective date, and both issues are, therefore, before the 
Board.  See Crippen v. Brown, 9 Vet. App. 413, 420 (1996) 
(appellant reasonably raised claim for CUE with the requisite 
specificity because he argued for an earlier effective date 
asserting that evidence compelling a grant of service 
connection was of record at the time of the prior final 
rating decisions), citing Dinsay v. Brown, 9 Vet. App. 79, 
87-88 (1996) (claim for an earlier effective date was claim 
of CUE in final RO decision disallowing claim); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) (to be awarded earlier 
effective date, veteran must show CUE in RO decision 
disallowing higher rating).

Accordingly, the earlier effective date claim has been 
recharacterized as shown above to include the veteran's CUE 
claim.  This issue is the subject of the REMAND herein.


FINDINGS OF FACT

1.  In an April 1955 rating decision, the RO denied service 
connection for osteomyelitis on the merits.  The veteran was 
notified of this decision in April 1955 and did not appeal.

2.  The evidence received since April 1955 is not new and 
material.


CONCLUSIONS OF LAW

1.  The April 1955 RO rating decision that denied service 
connection for osteomyelitis is final.  38 U.S.C.A. § 7105(b) 
and (c) (West 1991); 38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for osteomyelitis of 
the right leg is not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In September 1953, the veteran filed a claim for service 
connection for an infection of the right tibia.  He submitted 
lay statements from his wife and mother, which contained no 
information pertinent to this claim.  VA records for 
hospitalization in December 1953 and a certificate and letter 
from W. McCormack, M.D., also contained no information 
pertinent to this claim.

A December 1953 rating decision adjudicated the veteran's 
right leg claim based on incomplete service medical records.  
The claim was denied as not shown by the evidence of record.  
The RO subsequently received the veteran's service medical 
records.  In September 1950, he was treated at an aid station 
in Korea for possible recurrence of chronic osteomyelitis of 
the right leg.  He was transferred to an evacuation hospital.  
He indicated that he had had osteomyelitis in the left [sic] 
ankle in 1947 prior to service.  The drainage had been 
present for one year, and he had been hospitalized in West 
Virginia for six months.  He stated that the examining 
physician had not looked at the leg prior to service.  While 
he was walking on the front lines, the ankle began to swell 
and became painful.  He stated that he had had some trouble 
in basic training and could not wear combat boots.  
Examination showed a large area of bluish discolored scar 
tissue above the left [sic] ankle and slight swelling below 
the lateral malleolus.  X-rays showed active osteomyelitis of 
the lower third of the tibia, and the veteran was evacuated 
to the United States and subsequently hospitalized at Walter 
Reed Army Hospital in October 1950.  

While hospitalized in October 1950, the veteran stated that 
he had had acute osteomyelitis of the right tibia in the fall 
of 1947, which was treated with chemotherapy and open 
drainage.  Several sequestrectomies were done, and he had had 
no further trouble after this.  Examination showed an 
indurated scar, about 2x3 inches, located about three inches 
above the medial malleolus on the right lower leg.  There was 
no tenderness, redness, or swelling.  There was no open 
wound.  X-rays showed a defect that was surrounded with dense 
bone, and no evidence of activity.  He was symptom-free 
during the ten days of hospitalization.  Upon discharge, he 
was instructed to use a felt or rubber sponge pad to protect 
the scar on the right leg from irritation from combat boots.  
Discharge diagnoses included chronic osteomyelitis, healed, 
lower third, shaft of right tibia. 

VA records for hospitalization from November 1954 to April 
1955 showed a history of osteomyelitis of the lower right 
tibia when the veteran was in eighth grade.  Examination 
showed an old pigmented scar on the medial aspect of the 
right leg as a residual of the osteomyelitis.

An April 1955 rating decision, inter alia, denied on the 
merits the claim for service connection for osteomyelitis, 
finding that there was no evidence that this condition 
continued to exist.  The veteran was notified of this 
decision in April 1955.  

Between the April 1955 rating decision and the veteran's 
claim for service connection for osteomyelitis received in 
November 1994, various medical evidence was obtained in 
connection with other claims.  This evidence consisted of:  
(1) VA treatment and hospitalization records dated from 
January 1956 to January 1983; (2) a letter from St. Joseph 
Hospital dated in July 1958; (3) an affidavit from John 
Stewart, M.D., dated in July 1958; (4) VA examination report 
dated in February 1970; (5) a letter from Eric Bell, Jr., 
M.D., dated in September 1973; (6) transcripts from hearing 
testimony provided in May 1974 and April 1983; (7) several 
lay statements received in July 1974 and December 1982; (8) 
an affidavit from Dr. McCormack; (9) report by Michael 
Campbell, Ph.D., dated in March 1977; and (10) 
hospitalization records from Parthenon Pavilion dated in 
March 1977. 

With the exception of the following evidence, the majority of 
the evidence received between April 1955 and November 1994 
did not discuss the veteran's osteomyelitis.  The VA 
examination from 1970 noted that the veteran had an old 
irregular scar, roughly the shape of a rectangle, on the 
anteromedial aspect of the lower third of the right leg.  
There was some thinning and hyperpigmentation of the scar, 
but there was good viability and range of motion.  There was 
no muscle atrophy.  Diagnoses included cicatrix, right leg. 

At his hearing in 1974, the veteran testified that he had had 
"severe bone damage" prior to service from osteomyelitis 
above the right ankle.  He had told this to the doctor at his 
entrance examination, but he was told that he would be all 
right.  He did not recall injuring the ankle; he just "woke 
up" with the osteomyelitis one day.  He stated that the scar 
on his right leg had been there since 1945, and it was as 
large on the day he entered service as it currently was in 
1974.  He stated that his combat boot had rubbed the scar and 
irritated it, and he had blood running down the ankle and 
into his shoe.  

The hospitalization records from Parthenon Pavilion from 
March 1977 indicated that the veteran had a slight deformity 
in the right leg just above the elbow [sic] due to old 
osteomyelitis when he was fourteen years old.  It was noted 
that this caused no disability for him currently.  Diagnoses 
included history of osteomyelitis of the right leg, minimal 
residual deformity.

As indicated above, the veteran filed a claim for service 
connection for osteomyelitis in November 1994.  Since his 
claim, the following evidence has been received:  (1) VA 
treatment and hospitalization records dated from December 
1988 to September 1997; (2) hospitalization records from 
Madison Hospital dated in August 1980; (3) several lay 
statements; (4) hospitalization records from Marmet Hospital 
dated September 1945 to March 1946; (5) a letter from Gregory 
Gillette, M.D., dated in September 1997; and (6) transcript 
of hearing testimony provided in September 1996.

With the exception of the following evidence, the majority of 
the evidence received since November 1994 did not discuss the 
veteran's osteomyelitis.  The records from Marmet Hospital 
showed that the veteran was hospitalized from September 1945 
to March 1946 for osteomyelitis of the right leg.  He 
underwent surgical removal of several sequestra.  The 
hospitalization records from Madison Hospital showed a 
history of osteomyelitis in the left [sic] lower leg as a 
child. 

VA records for hospitalization from December 1988 to January 
1989 showed the veteran's past medical history included 
osteomyelitis of the right leg as a child.  Examination 
showed a large scar on the medial aspect of the right lower 
leg.  A VA progress note dated in January 1995 indicated that 
he veteran complained of leg pain at the site of the prior 
osteomyelitis.  Examination showed the right leg was scarred 
from an old wound.  There were no signs of infection.  There 
was no warmth or erythema.  The examiner's assessment 
included questionable chronic osteomyelitis.  A VA progress 
note dated in July 1995 indicated that the veteran was angry 
with the army for worsening of his osteomyelitis.  A VA 
progress note dated in January 1997 showed the veteran's 
reported history of having osteomyelitis during service with 
an ulcer at the level where his combat boots had rubbed the 
skin.  He stated that the recruitment officer would not 
consider this condition.  

A statement from "S" indicated that she recalled the 
veteran having osteomyelitis when they were kids.  A 
statement from the veteran's son indicated that his 
grandmother (the veteran's mother) had told him that the 
veteran was hospitalized as a child for osteomyelitis and 
that he had had several surgeries for this.  The veteran had 
told his son that wearing combat boots during service had 
irritated his leg, causing it to bleed and become infected.  
A statement from R.B. indicated that the veteran had had a 
bone disorder in the right leg when he was about twelve years 
old and was hospitalized at Marmet Hospital. 

The veteran submitted a statement in June 1995 indicating 
that he was hospitalized with osteomyelitis of the right leg 
when he was thirteen years old.  He had shown his leg to the 
examiner at his entrance examination and tried to tell the 
examiner that his doctor had told the veteran not to wear 
boots or anything that would rub the ankle or leg.  His ankle 
and leg bothered him during basic training, and he 
experienced pain when wearing boots on the front line in 
Korea.  One day blood and pus began oozing out of the top of 
his boot.  He repeated these contentions in a November 1997 
statement. 

At his personal hearing in September 1996, the veteran 
testified as to his preexisting osteomyelitis and his 
inservice experiences.  His testimony mostly reiterated the 
same contentions and arguments as discussed above.  He stated 
that he was discouraged from seeking medical attention during 
service.  He stated that two ulcers had developed during 
service from pressure from his combat boots.  He stated that 
he was not provided any medical treatment for the 
osteomyelitis when he was evacuated from Korea although the 
ankle was infected and draining.  He stated that he was not 
provided bandages when hospitalized, and he had to get a torn 
sheet and solution and apply them himself.  He stated that he 
also did not receive medical treatment when he was returned 
to the United States.  He stated that the leg stopped 
draining when he was stationed in Kentucky after the 
hospitalization at Walter Reed.  He stated that the ankle 
"festered up" two times while he was in Kentucky, but he 
treated it himself.  He thought he had had "one little 
episode" of an ulcer in the first post-service year, but he 
did not recall seeking medical treatment.  He stated that the 
osteomyelitis had "erupted" three or four years earlier 
(i.e., approximately 1992-93), and he had been treated for 
that at the VA Medical Center.  He stated that the bone in 
his leg was sore, and the ankle was weak.  He often had 
swelling in the lower leg, and he stated that wearing tight 
socks or bumping the leg "accelerated" the symptoms.  He 
was not taking any medications currently for the 
osteomyelitis. 

W.H. also testified at the hearing.  He was in the service 
with the veteran in Kentucky after the veteran left Korea.  
W.H. recalled that the veteran never wore boots, and the 
veteran had shown him a couple areas on his ankle that looked 
infected.  The veteran lived with W.H. a few months after 
service, and they also worked together.  The veteran 
continued to not wear boots, and W.H. noticed that the 
veteran had "problems" with his ankle.

The veteran's wife testified that he wore socks when swimming 
because he did not want his leg to be seen.  He had told her 
that he had very little bone left in his leg because it had 
been scraped.  She recalled some blistering of this area 
while the veteran was in service.  She stated that this 
periodically occurred throughout their marriage.  She would 
help the veteran treat it with ointment and bandages.  She 
thought the veteran did seek treatment once and was provided 
antibiotics.  She stated that he had had several ulcers on 
the leg that had been treated at the VA Medical Center three 
or four years earlier. 


II. Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In an April 1955 rating decision, the RO denied, on the 
merits, the veteran's claim for service connection for 
osteomyelitis.  A letter from the RO, advising the veteran of 
that decision and of appellate rights and procedures, was 
issued in April 1955.  No correspondence was received from 
the veteran within the appeal period.  The veteran did not 
appeal the April 1955 decision; therefore, it is final.  
38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (the Court) concluded in 
Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Elkins, 12 Vet. App. at 214 and 218.  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  Third, if 
the reopened claim is well grounded, VA may evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), as discussed above.  It is not 
necessary to remand this claim because no prejudice to the 
veteran results from the Board's consideration of this claim.  
He was provided notice of the applicable laws and regulations 
regarding new and material evidence, including 38 C.F.R. 
§ 3.156.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Furthermore, the Board's review of this claim under the more 
flexible Hodge standard accords the veteran a less stringent 
"new and material" evidence threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order to be well grounded, a claim 
for service connection must be accompanied by supporting 
evidence that the particular disease, injury, or disability 
was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81. 

A claim for direct service connection requires three elements 
to be well grounded.  It requires competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  This third element may be established by 
the use of statutory presumptions.  Caluza, 7 Vet. App. at 
506.  Truthfulness of the evidence is presumed in determining 
whether a claim is well grounded.  Id. at 504.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1998).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (1998).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (1998).  Intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation; rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The evidence received subsequent to April 1955 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since April 1955, the following 
evidence has been received:  (1) the veteran's contentions, 
including those raised at personal hearings in May 1974, 
April 1983, and September 1996; (2) VA treatment and 
hospitalization records dated from January 1956 to January 
1983 and from December 1988 to September 1997; (3) letters 
from St. Joseph Hospital, Dr. Bell, and Dr. Gillette; (4) 
affidavits from Dr. Stewart and Dr. McCormack; (5) VA 
examination report dated in February 1970; (6) several lay 
statements; (7) report by Dr. Campbell; and (8) 
hospitalization records from Parthenon Pavilion, Madison 
Hospital, and Marmet Hospital.

To the extent that the veteran contends that his preexisting 
osteomyelitis of the right leg was aggravated by his period 
of active military service, this evidence is not new.  He has 
not submitted any new contentions regarding this condition; 
he has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the April 1955 rating decision and is not 
new for purposes of reopening a claim.

The rest of the evidence received since April 1955, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must bear directly 
and substantially on the merits of each essential element 
that was a basis for the prior denial.  Because the veteran 
is seeking to establish service connection for a preexisting 
condition, material evidence would be significant evidence 
that bore substantially and directly on the current existence 
of osteomyelitis of the right leg that was aggravated by the 
veteran's period of active military service.

The Board concludes that the veteran has not submitted 
material evidence.  First, the majority of the evidence 
submitted since 1955 has not shown complaints of or treatment 
for osteomyelitis.  Second, many of these records merely 
reported a past medical history of the veteran having had 
osteomyelitis as a child.  The records from Marmet Hospital 
corroborated the veteran's reported history of having 
osteomyelitis of the right leg in 1945.  The fact that the 
veteran's osteomyelitis preexisted his entry into service was 
of record in 1955.  

Third, the basis of the 1955 denial was that there was no 
evidence showing that the veteran had osteomyelitis of the 
right leg that was aggravated by his military service.  There 
remains a lack of such evidence.  There is no post-service 
medical evidence showing any active infection or recurrence 
of osteomyelitis.  Moreover, there is no medical opinion of 
record indicating that the veteran's osteomyelitis of the 
right leg worsened as a result of his military service.  

The veteran's contention that his preexisting osteomyelitis 
of the right leg was aggravated by his military service is 
neither material nor competent evidence.  There is no 
evidence that he possesses the requisite medical knowledge to 
render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran also contends that he has experienced ulcers or 
infection of the osteomyelitis site since his military 
service.  Lay statements from people who have witnessed these 
ulcers corroborate his contentions.  However, this evidence 
is not so significant that it requires reopening of his 
claim.  This evidence is not significant by itself, since it 
merely reflects the veteran's recollection of events, as well 
as those of other lay people, several years after they 
occurred, without any objective, corroborating evidence.  
This evidence is also not significant when considered in 
conjunction with the evidence previously of record, since (1) 
the service medical records clearly showed no active 
infection or open wound from the osteomyelitis occurred 
during the veteran's military service; (2) the post-service 
medical evidence shows that the veteran continues to have a 
scar at the site of the osteomyelitis without active 
infection or open wounds; and (3) the veteran's testimony 
that the post-service scar from the osteomyelitis is exactly 
the same as the pre-service scar indicates no worsening of 
the residual scar as a result of his military service. 

Accordingly, the Board finds that the evidence received 
subsequent to April 1955 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for osteomyelitis of the right leg.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


ORDER

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for osteomyelitis 
of the right leg, the claim is not reopened, and the appeal 
is denied.



REMAND

Additional due process is warranted prior to appellate 
disposition of the veteran's earlier effective date claim.  
As indicated above, the issue of CUE is raised in connection 
with this issue.  Although the RO adjudicated the veteran's 
claim for an earlier effective date, the claim of clear and 
unmistakable error has not been addressed.  This issue, if 
resolved favorably, could have a significant effect on the 
earlier effective date issue on appeal.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
this issue must be adjudicated prior to appellate disposition 
of the veteran's earlier effective date claim on appeal.

Accordingly, this claim is REMANDED for the following:

Readjudicate the veteran's claim for an 
earlier effective date.  Adjudicate the 
claim of clear and unmistakable error in 
the August 1978 and January 1983 rating 
decisions.  If the benefit sought on 
appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case, which 
includes the laws and regulations 
pertinent to clear and unmistakable 
error.  Allow an appropriate period of 
time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is so informed; however, he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109, 112 (1995).  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

